

116 HR 1095 IH: Disaster Certainty Act of 2019
U.S. House of Representatives
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1095IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2019Mr. Rice of South Carolina introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to automatically postpone certain deadlines in the case
			 of taxpayers located in a disaster area.
	
 1.Short titleThis Act may be cited as the Disaster Certainty Act of 2019. 2.Automatic extension of filing deadline (a)In generalSection 7508A of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (d)Mandatory 60-Day extensionIn the case of— (1)any individual whose principal place of abode is in a disaster area (as defined in section 165(i)(5)(B)), and
 (2)any taxpayer if the taxpayer’s principal place of business (other than the business of performing services of an employee) is located in a disaster area (as so defined),
						the period beginning on the earliest incident date specified in the declaration to which such area
			 relates and ending on the date which is 60 days after the latest incident
			 date so specified shall be disregarded in the same manner as a period
			 specified under subsection (a)..
 (b)Effective dateThe amendment made by this section shall apply to federally declared disasters declared after December 31, 2018.
			